                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


TOMMY CHANCI CASTLE, SR.,

                       Plaintiff,

v.                                                             Case No: 6:18-cv-243-Orl-41GJK

THE STATE OF FLORIDA,
GOVERNOR RICK SCOTT and
INTERNAL REVENUE SERVICE,

                       Defendants.
                                              /

                                              ORDER

       THIS CAUSE is before the Court on Plaintiff’s Motions for Affidavit of Service (Doc.

Nos. 7, 8), Plaintiff’s Motion to Add Evidence (Doc. 12), and Plaintiff’s Motion for Default

Judgment (Doc. 15). United States Magistrate Judge Gregory J. Kelly issued a Report and

Recommendation (Doc. 16), recommending that Plaintiff’s Motions for Affidavit of Service and

his Motion for Default Judgment be denied, that his Motion to Add Evidence be denied as moot,

and that Plaintiff’s Complaint be dismissed. Plaintiff filed an Objection (Doc. 17) to the Report

and Recommendation.

       Pursuant to 28 U.S.C. § 636(b)(1), when a party makes a timely objection, the Court shall

review de novo any portions of a magistrate judge’s report and recommendation concerning

specific proposed findings or recommendations to which an objection is made. See also Fed. R.

Civ. P. 72(b)(3). De novo review “require[s] independent consideration of factual issues based on

the record.” Jeffrey S. v. State Bd. of Educ. of Ga., 896 F.2d 507, 513 (11th Cir. 1990) (per curiam).

The district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).



                                             Page 1 of 2
        The crux of Plaintiff’s Objection is that he told the Court he served all of the Defendants,

which should be sufficient to prove proper service of process. Judge Kelly provides the correct

legal framework for service of process, and Plaintiff has failed to comply with the Federal Rules

of Civil Procedure. The remainder of Plaintiff’s Objection addresses the merits of his case, which

are not at issue at this time.

        Accordingly, after a de novo review of the record, the Court agrees entirely with the

analysis in the Report and Recommendation. Therefore, it is ORDERED and ADJUDGED as

follows:

             1. The Report and Recommendation (Doc. 16) is ADOPTED and CONFIRMED

                 and made a part of this Order.

             2. Plaintiff’s Motions for Affidavit of Service (Doc. Nos. 7, 8), and Plaintiff’s Motion

                 for Default Judgment (Doc. 15) are DENIED.

             3. Plaintiff’s Motion to Add Evidence (Doc. 12) is DENIED as moot.

             4. This case is DISMISSED.

             5. The Clerk is directed to close this case.

        DONE and ORDERED in Orlando, Florida on January 18, 2019.




Copies furnished to:

Unrepresented Party




                                             Page 2 of 2
